UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) 77060 (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [√] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of April 30, 2009, 98,379,842 shares of common stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2009 (Unaudited) and December 31, 2008 3 Condensed Consolidated Statements of Operations (Unaudited) – Three months ended March 31, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows (Unaudited) – Three months ended March 31, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 46 Signatures 47 Index to Exhibits 48 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 251,585 $ 223,613 Accounts receivable — Trade, net of allowance for uncollectible accounts of $6,203 and $5,904, respectively 385,090 427,856 Unbilled revenue 43,795 42,889 Costs in excess of billing 67,927 74,361 Other current assets 200,269 172,089 Net assets of discontinued operations 17,153 19,215 Total current assets 965,819 960,023 Property and equipment 4,803,576 4,742,051 Less — accumulated depreciation (1,384,226 ) (1,323,608 ) 3,419,350 3,418,443 Other assets: Equity investments 194,087 196,660 Goodwill 365,641 366,218 Other assets, net 117,791 125,722 $ 5,062,688 $ 5,067,066 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ 271,969 $ 344,807 Accrued liabilities 209,215 231,679 Income tax payable 26,921 — Current maturities of long-term debt 93,644 93,540 Current liabilities of discontinued operations 6,489 2,772 Total current liabilities 608,238 672,798 Long-term debt 1,912,357 1,933,686 Deferred income taxes 657,138 615,504 Decommissioning liabilities 196,836 194,665 Other long-term liabilities 8,723 81,637 Total liabilities 3,383,292 3,498,290 Convertible preferred stock 25,000 55,000 Commitments and contingencies — — Shareholders’ equity: Common stock, no par, 240,000 shares authorized, 98,376 and 91,972 shares issued, respectively 891,809 806,905 Retained earnings 471,390 417,940 Accumulated other comprehensive loss (41,772 ) (33,696 ) Total controlling interest shareholders’ equity 1,321,427 1,191,149 Noncontrolling interests 332,969 322,627 Total equity 1,654,396 1,513,776 $ 5,062,688 $ 5,067,066 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table Of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands, except per share amounts) Three Months Ended March 31, 2009 2008 Net revenues: Contracting services $ 410,794 $ 270,718 Oil and gas 160,181 171,051 570,975 441,769 Cost of sales: Contracting services 325,698 213,514 Oil and gas 84,067 109,672 409,765 323,186 Gross profit 161,210 118,583 Gain on oil and gas derivative contracts 74,609 — Gain on sale of assets, net 454 61,113 Selling and administrative expenses (41,353 ) (46,168 ) Income from operations 194,920 133,528 Equity in earnings of investments 7,503 10,816 Net interest expense and other (22,195 ) (28,001 ) Income before income taxes 180,228 116,343 Provision for income taxes (64,919 ) (42,700 ) Income from continuing operations 115,309 73,643 Discontinued operations, net of tax (2,554 ) 559 Net income, including noncontrolling interests 112,755 74,202 Net income applicable to noncontrolling interests (5,553 ) (237 ) Net income applicable to the Helix 107,202 73,965 Preferred stock dividends (313 ) (881 ) Preferred stock beneficial conversion charges (53,439 ) — Net income applicable to Helix common shareholders $ 53,450 $ 73,084 Basic earnings per share of common stock: Continuing operations $ 0.58 $ 0.79 Discontinued operations (0.03 ) 0.01 Net income per common share $ 0.55 $ 0.80 Diluted earnings per share of common stock: Continuing operations $ 0.52 $ 0.76 Discontinued operations (0.02 ) 0.01 Net income per common share $ 0.50 0.77 Weighted average common shares outstanding: Basic 95,052 90,413 Diluted 105,863 95,086 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table Of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net income, including noncontrolling interests $ 112,755 $ 74,202 Adjustments to reconcile net income, including noncontrolling interests to net cash provided by operating activities — Depreciation and amortization 82,893 84,554 Asset impairment charge and dry hole expense 361 16,671 Equity in earnings of investments, net of distributions 320 81 Amortization of deferred financing costs 1,482 1,062 (Income) loss from discontinued operations 2,554 (559 ) Stock compensation expense 4,084 8,079 Amortization of debt discount 1,938 1,816 Deferred income taxes 43,699 5,763 Excess tax benefit from stock-based compensation 1,676 (629 ) Gain on sale of assets (454 ) (61,113 ) Unrealized gain on derivative contracts (55,420 ) — Changes in operating assets and liabilities: Accounts receivable, net 41,134 112,355 Other current assets (2,448 ) (4,924 ) Income tax payable 54,518 36,861 Accounts payable and accrued liabilities (51,713 ) (116,297 ) Other noncurrent, net (73,889 ) (30,721 ) Cash provided by operating activities 163,490 127,201 Cash provided by (used in ) discontinued operations (1,002 ) (1,635 ) Net cash provided by operating activities 162,488 125,566 Cash flows from investing activities: Capital expenditures (133,663 ) (241,550 ) Investments in equity investments (320 ) (207 ) Distributions from equity investments, net 2,477 5,995 Increase in restricted cash — (232 ) Proceeds from sales of property 22,481 110,147 Net cash used in investing activities (109,025 ) (125,847 ) Cash flows from financing activities: Repayment of Helix Term Notes (1,082 ) (1,082 ) Borrowings on Helix Revolver — 318,500 Repayments on Helix Revolver (100,000 ) (185,000 ) Repayment of MARAD borrowings (2,081 ) (1,982 ) Borrowings on CDI Revolver 100,000 — Repayments on CDI Term Note (20,000 ) (40,000 ) Deferred financing costs — (409 ) Preferred stock dividends paid (250 ) (881 ) Repurchase of common stock (288 ) (3,309 ) Excess tax benefit from stock-based compensation (1,676 ) 629 Exercise of stock options, net — 321 Net cash provided by (used in) financing activities (25,377 ) 86,787 Effect of exchange rate changes on cash and cash equivalents (114 ) 58 Net increase in cash and cash equivalents 27,972 86,564 Cash and cash equivalents: Balance, beginning of year 223,613 89,555 Balance, end of period $ 251,585 $ 176,119 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table Of Contents HELIX ENERGY SOLUTIONS GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of Helix Energy Solutions Group, Inc. and its majority-owned subsidiaries (collectively, "Helix" or the "Company"). Unless the context indicates otherwise, the terms "we," "us" and "our" in this report refer collectively to Helix and its majority-owned subsidiaries, including Cal Dive International Inc. (“Cal Dive” or“CDI”).All material intercompany accounts and transactions have been eliminated. These condensed consolidated financial statements are unaudited, have been prepared pursuant to instructions for the Quarterly Report on Form 10-Q required to be filed with the Securities and Exchange Commission (“SEC”), and do not include all information and footnotes normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles. The accompanying condensed consolidated financial statements have been prepared in conformity with U.S. generally accepted accounting principles and are consistent in all material respects with those applied in our Annual Report on Form 10-K for the year ended December 31, 2008 (“2008 Form 10-K”).The preparation of these financial statements requires us to make estimates and judgments that affect the amounts reported in the financial statements and the related disclosures.Actual results may differ from our estimates.Management has reflected all adjustments (which were normal recurring adjustments unless otherwise disclosed herein) that it believes are necessary for a fair presentation of the condensed consolidated balance sheets, results of operations, and cash flows, as applicable. Operating results for the period ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. Our balance sheet as of December 31, 2008 included herein has been derived from the audited balance sheet as of December 31, 2008 included in our 2008 Form 10-K. These condensed consolidated financial statements should be read in conjunction with the annual consolidated financial statements and notes thereto included in our 2008 Form 10-K. Certain reclassifications were made to previously reported amounts in the condensed consolidated financial statements and notes thereto to make them consistent with the current presentation format, including the adoption of certain recent accounting pronouncement that require retrospective application (Note 3). Note 2–Company Overview We are an international offshore energy company that provides reservoir development solutions and other contracting services to the energy market as well as to our own oil and gas properties. Our Contracting Services segment utilizes our vessels, offshore equipment and proprietary technologies to deliver services that may reduce finding and development costs and cover the complete lifecycle of an offshore oil and gas field. Our Contracting Services are located primarily in Gulf of Mexico, North Sea, Asia Pacific and Middle East regions. Our Oil and Gas segment engages in prospect generation, exploration, development and production activities. Our oil and gas operations are almost exclusively located in the Gulf of Mexico. Contracting Services Operations We seek to provide services and methodologies, which we believe are critical to finding and developing offshore reservoirs and maximizing production economics, particularly from marginal fields. By “marginal”, we mean reservoirs that are no longer wanted by major operators or are too small to be material to them. Our “life of field” services are segregated into four disciplines: construction, well operations, drilling, and production facilities. We have disaggregated our contracting services operations into three reportable segments in accordance with Financial Accounting Standards Board (“FASB”) Statement No.131 Disclosures about Segments of an
